DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 6/30/22, which has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutrell (US 20100268893 A1). 

With respect to claim 1, the Luttrell reference teaches a data storage device comprising: 
a first memory configured to store a plurality of instructions and data for use by an application; (paragraph 40, where the L3 cache 120 may be configured to cache instructions and data for use by cores 100; and paragraph 43, where memory interface 130 may be configured to manage the transfer of data between L3 cache 120 and system memory, for example in response to cache fill requests and data evictions)
a cache configured to read, from the first memory, first data for use by the application and store the read first data in the cache; (see fig. 2, data cache 250; and paragraph 69, where LSU 245 may include a data cache 250 as well as logic configured to detect data cache misses and to responsively request data from L2 cache 105; and paragraph 83, where cache misses are to be transmitted to the next lower level in the memory hierarchy or elsewhere outside the core 100 [i.e. the cache miss propagates to the L2 then L3 cache and other lower level memories])
a processor configured to propagate a data read request to at least one of the cache and a prefetcher when a pointer chasing instruction is generated in the processor or a cache miss for the cache occurs while the processor reads one or more instructions of the plurality of instructions and executes the application; (see fig. 1, processor 10; and paragraph 69, where the processing core 100 includes a LSU 245 may include a data cache 250 as well as logic configured to detect data cache misses and to responsively request data from L2 cache 105 [and lower level memories as discussed in paragraph 83]; and paragraph 97, where there is a prefetch pointer (P Ptr) that may be the next address that is to be prefetched in the prefetch stream assigned to the stream engine 306A. The consumption pointer (C Ptr) is the next address in the prefetch stream that is expected to be consumed by a demand access) and 
the prefetcher configured to read second data associated with the pointer chasing instruction or the cache miss, when the pointer chasing instruction is generate or the cache miss for the cache occurs, from the first memory and propagate the read second data to the cache, (paragraph 27, where a prefetch may generally be a memory read operation that is generated by hardware (e.g. the prefetch unit) in response to identifying a prefetch pattern among the miss addresses from a data cache; and paragraph 69, where LSU 245 may implement an adaptive, history-dependent hardware prefetcher configured to predict and prefetch data that is likely to be used in the future, in order to increase the likelihood that such data will be resident in data cache 250 when it is needed.)
wherein the prefetcher determines, based on a data read request of a current pointer generated by the processor, a memory address of the first memory for data required for a next operation, reads the data required for the next operation from the first memory based on the determined memory address, and stores the read data required for the next operation in the cache. (paragraph 69, where LSU 245 may implement an adaptive, history-dependent hardware prefetcher configured to predict and prefetch data that is likely to be used in the future, in order to increase the likelihood that such data will be resident in data cache 250 when it is needed.)

With respect to claim 2, the Luttrell reference teaches the data storage device according to claim 1, wherein the period in which the processor performs a current operation overlaps the period in which the prefetcher determines a memory address of the data required for the next operation and reads the data required for the next operation. (paragraph 97, where there is a prefetch pointer (P Ptr) that may be the next address that is to be prefetched in the prefetch stream assigned to the stream engine 306A. The consumption pointer (C Ptr) is the next address in the prefetch stream that is expected to be consumed by a demand access; and when a prefetch stream is allocated to the stream engine 306A, both the P Ptr and the C Ptr may be set to the miss address that confirmed the prefetch stream plus the stride, and the stride is set to the confirmed stride for the prefetch stream.)

With respect to claim 3, the Luttrell reference teaches the data storage device according to claim 1, further comprising a second memory configured to read link table information for each application from the first memory and store the read link table information in the second memory.  (paragraphs 97, where as shown in the stream engine 306A, the registers 314 may store a pair of pointers (P Ptr and C Ptr), a stride, and limit data that indicates a current limit to the number of outstanding prefetches (P Limit and P Cnt). The prefetch pointer (P Ptr) may be the next address that is to be prefetched in the prefetch stream assigned to the stream engine 306A. The consumption pointer (C Ptr) is the next address in the prefetch stream that is expected to be consumed by a demand access)

With respect to claim 4, the Luttrell reference teaches the data storage device according to claim 3, wherein the prefetcher determines a next pointer corresponding to the current pointer based on the link table information, and checks a memory address for data of the determined next pointer. (paragraphs 97, where as shown in the stream engine 306A, the registers 314 may store a pair of pointers (P Ptr and C Ptr), a stride, and limit data that indicates a current limit to the number of outstanding prefetches (P Limit and P Cnt). The prefetch pointer (P Ptr) may be the next address that is to be prefetched in the prefetch stream assigned to the stream engine 306A. The consumption pointer (C Ptr) is the next address in the prefetch stream that is expected to be consumed by a demand access)

With respect to claim 5, the Luttrell reference teaches the data storage device according to claim 1, wherein the pointer chasing instruction comprises an indirect load instruction, and wherein when generating the indirect load instruction, the processor transmits the data read request of the indirect load instruction to the cache or transmits the data read request of the indirect load instruction to both of the cache and the prefetcher. (paragraph 85, where the prefetch unit 300 may be configured to monitor the cache misses from the data cache 250 to identify prefetch streams. Accordingly, the data address that is supplied to the data cache 250 may be provided to the prefetch unit 300, along with the hit signal from the data cache 250. If the data address is a miss in the data cache 250, the address may be a candidate from which to attempt to detect a prefetch stream)

With respect to claim 6, the Luttrell reference teaches the data storage device according to claim 1, wherein the pointer chasing instruction comprises a special load instruction, and wherein when generating the special load instruction, the prefetcher transmits the data read request of the special load instruction to both of the cache and the prefetcher. (paragraph 85, where the prefetch unit 300 may be configured to monitor the cache misses from the data cache 250 to identify prefetch streams. Accordingly, the data address that is supplied to the data cache 250 may be provided to the prefetch unit 300, along with the hit signal from the data cache 250. If the data address is a miss in the data cache 250, the address may be a candidate from which to attempt to detect a prefetch stream)

With respect to claim 7, the Luttrell reference teaches the data storage device according to claim 1, wherein the prefetcher searches the cache to check whether data associated with the pointer chasing instruction or the cache miss is stored in the cache, and reads the data associated with the pointer chasing instruction or the cache miss from the first memory and propagates the read data to the cache when the check result indicates that the data is not present in the cache.  (paragraph 86, where the cache misses may result in cache fills to retrieve the missing cache blocks and write the missing blocks to the data cache 250. Accordingly, if another cache miss to the same cache block is detected, the prefetch unit 300 has learned of that cache miss and need not monitor the address for prefetch purposes. Additionally, the data address is compared to the addresses in the stream engines 306A-306N. If the data address is included in an already-allocated prefetch stream, then it may not need to be monitored for additional prefetch purposes)

With respect to claim 8, the Luttrell reference teaches the data storage device according to claim 1, wherein the prefetcher searches the cache to check whether the second data associated with the pointer chasing instruction or the cache miss is stored in the cache, and reads the data required for the next operation from the first memory and stores the read data required for the next operation in the cache when the check result indicates that the second data is present in the cache. (paragraph 95, where If a prefetch hits in the data cache 250, it need not propagate to lower levels of the memory hierarchy (e.g. the L2 cache 105a-105n, the L3 cache 120, etc.).

With respect to claim 9, the Luttrell reference teaches the data storage device according to claim 1, wherein when the cache miss occurred, the cache reads data for which the cache miss occurred from the first memory and stores the read data for which the cache miss occurred in the cache, and propagates a data read request for the data for which the cache miss occurred to the prefetcher.  (paragraph 85, where the prefetch unit 300 may be configured to monitor the cache misses from the data cache 250 to identify prefetch streams. Accordingly, the data address that is supplied to the data cache 250 may be provided to the prefetch unit 300, along with the hit signal from the data cache 250. If the data address is a miss in the data cache 250, the address may be a candidate from which to attempt to detect a prefetch stream)

With respect to claim 10, the Luttrell reference teaches the data storage device according to claim 9, wherein the prefetcher determines a memory address of the data required for the next operation based on a read request for the data for which the cache miss occurred, reads the data required for the next operation from the first memory based on the determined memory address, and stores the read data required for the next operation in the cache. (paragraph 85, where the prefetch unit 300 may be configured to monitor the cache misses from the data cache 250 to identify prefetch streams. Accordingly, the data address that is supplied to the data cache 250 may be provided to the prefetch unit 300, along with the hit signal from the data cache 250. If the data address is a miss in the data cache 250, the address may be a candidate from which to attempt to detect a prefetch stream)

With respect to claim 11, the Luttrell reference teaches the data storage device according to claim 1, wherein the cache propagates to the prefetcher a data read request when the pointer chasing instruction is received from the processor or a cache miss occurs.  (paragraph 86, where  the cache misses may result in cache fills to retrieve the missing cache blocks and write the missing blocks to the data cache 250. Accordingly, if another cache miss to the same cache block is detected, the prefetch unit 300 has learned of that cache miss and need not monitor the address for prefetch purposes. Additionally, the data address is compared to the addresses in the stream engines 306A-306N. If the data address is included in an already-allocated prefetch stream, then it may not need to be monitored for additional prefetch purposes)

With respect to claim 12, the Luttrell reference teaches the data storage device according to claim 1, wherein the first memory is a DRAM (Dynamic Random Access Memory) or SCM (Storage Class Memory).  (paragraph 136)
Claims 13-16 are the method implementation of claims 1-12, and rejected under a similar rationale as shown in the rejections above.   

Claims 17-19 are the another method implementation of claims 1-12, and rejected under a similar rationale as shown in the rejections above.  

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 7-9 of the remarks) and amendments with respect to claims 1-19 have been considered but are not persuasive.
	The Applicant argues (pages 7-8) Luttrell does not teach the limitations pertaining to “read data associated with the pointer caching instruction or the cache miss from L3 cache 120” and “read, from the first memory (alleged to correspond to L3 cache 12) first data for use by the application” as recited in claim 1.  The Luttrell reference teaches (see fig. 2; and paragraph 69) a processing core 100 with a LSU 245 may include a data cache 250 as well as logic configured to detect data cache misses and to responsively request data from L2 cache 105; and further teaches (paragraph 83) that cache misses are to be transmitted to the next lower level in the memory hierarchy or elsewhere outside the core 100 [i.e. the cache miss propagates to the L2 then L3 cache and other lower level memories].  Therefore, based on the citation above, the Luttrell reference teaches propagating cache misses from the data cache within the processor core to the L2 cache, L3 cache, and lower level memories when the data does not exist within the data cache.  Therefore, the Examiner contends Luttrell teaches the limitations above as broadly and instantly claimed.
	The Applicant argues (page 8) Lutrell does not teach the limitations pertaining to where “the processor propagates a data read request to at least one of the cache and the prefetcher when the pointer chasing instruction is generated in the processor or the cache miss for the cache occurs while the processor reads one or more instructions of the plurality of instructions and executes the application” as recited in claim 1.  The Lutrell reference teaches (see fig. 2; and paragraph 69) a processing core 100 with a LSU 245 may include a data cache 250 as well as logic configured to detect data cache misses and to responsively request data from L2 cache 105; and further teaches (paragraph 83) that cache misses are to be transmitted to the next lower level in the memory hierarchy or elsewhere outside the core 100 [i.e. the cache miss propagates to the L2 then L3 cache].  The Lutrell reference teaches (paragraph 27) a prefetch may generally be a memory read operation that is generated by hardware (e.g. the prefetch unit) in response to identifying a prefetch pattern among the miss addresses from a data cache; and further teaches (paragraph 69) that LSU 245 may implement an adaptive, history-dependent hardware prefetcher configured to predict and prefetch data that is likely to be used in the future, in order to increase the likelihood that such data will be resident in data cache 250 when it is needed.    Thus, based on the citations above, the Lutrell reference references teaches the prefetch unit uses a pattern of cache misses (based on requests from the processor and its data cache) to predict data to be used in the future, and retrieving that data to the data cache from the L2, L3, or even lower level memory.   Therefore, the Examiner contends Luttrell teaches the limitation above as broadly and instantly claimed.
	The Applicant argues (page 8) Lutrell does not teach the limitations pertaining to “read second data associated with the pointer chasing instruction or the cache miss, when the pointer chasing instruction is generated or the cache miss for the cache occurs, from the first memory” as recited in claim 1.  The Lutrell reference teaches (paragraph 27) a prefetch may generally be a memory read operation that is generated by hardware (e.g. the prefetch unit) in response to identifying a prefetch pattern among the miss addresses from a data cache; and further teaches (paragraph 69) that LSU 245 may implement an adaptive, history-dependent hardware prefetcher configured to predict and prefetch data that is likely to be used in the future, in order to increase the likelihood that such data will be resident in data cache 250 when it is needed.    The Lutrell reference (paragraph 27) also teaches a demand access is a memory operation (read or write) that is directly derived from an instruction being executed.  Thus, based on the citations above, the Lutrell reference references teaches the prefetch unit uses a pattern of cache misses (based on demand requests [i.e. first data] from the processor and its data cache) to predict prefetch data [i.e. second data] to be used in the future, and retrieving the ‘first’ and ‘second’ data to the data cache from the L2, L3, or even lower level memory.  Therefore, the Examiner contends Luttrell teaches the limitation above as broadly and instantly claimed.
	The Applicant argues (page 8) Lutrell does not teach the limitations pertaining to “determines, based on a data read request of a current pointer generated by the processor, a memory address of the first memory for data required for a next operation, reads the data required for the next operation from the first memory based on the determined memory address, and stores the read data required for the next operation in the cache” as recited in claim 1.  The Lutrell reference teaches (paragraph 27) a prefetch may generally be a memory read operation that is generated by hardware (e.g. the prefetch unit) in response to identifying a prefetch pattern among the miss addresses from a data cache; and further teaches (paragraph 69) that LSU 245 may implement an adaptive, history-dependent hardware prefetcher configured to predict and prefetch data that is likely to be used in the future, in order to increase the likelihood that such data will be resident in data cache 250 when it is needed.  The Lutrell reference (paragraph 97) that there is a prefetch pointer (P Ptr) that may be the next address that is to be prefetched in the prefetch stream assigned to the stream engine 306A. The consumption pointer (C Ptr) is the next address in the prefetch stream that is expected to be consumed by a demand access.  Thus, based on the citations above, the Lutrell reference references teaches the prefetch unit uses a pattern of cache misses (based on demand requests [i.e. first data] from the processor and its data cache) to predict prefetch data [i.e. second data to be used for a ‘next operation’] using pointers to be used in the future, and retrieving the ‘first’ and ‘second’ data to the data cache from the L2, L3, or even lower level memory.  Therefore, the Examiner contends Luttrell teaches the limitation above as broadly and instantly claimed.
	Applicant’s arguments (see pages 8-9) pertaining to the dependent claims 2-12, and independent claims 13 and 17 and their dependent claims are commensurate in scope with the arguments above, and thus the Examiner notes the responses above.



   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Punyamurtula (US 20120131305), which teaches a processor includes a prefetch aware prefetch unit having a storage with a number of entries, and each entry corresponds to a different prefetch data stream. Each entry may be configured to store information corresponding to a page size of the prefetch data stream, along with, for example, an address corresponding to the prefetch data stream. For each entry, the prefetch unit may be configured to determine whether a prefetch of data in the data stream will cross a page boundary associated with the data stream based upon the page size information.

   4.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-19 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137